UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-7989


TERRY THOMAS,

                Plaintiff - Appellant,

          v.

MARY WESTFALL, Medical Director for Correctional Medical
Services; DAVID MILLER, Physician Assistant; CORRECTIONAL
MEDICAL SERVICES; JAMES RUBENSTEIN; DAVID BALLARD, Warden,
Mount Olive Correctional Complex; JANE DOE; JOHN DOE,
Unknown defendants who are the agents for Correctional
Medical Services, The Division of Corrections, ACA, and the
Medical Board Accreditation; WEXFORD MEDICAL SERVICES, INC.;
NAOMI ROBERTS, Medical Administrator for Wexford Medical
Services at Mount Olive Correctional Complex; JOHN DOE,
Unknown agents of Wexford Medical Services. Each Defendant
is sued in his or her own personal capacity, and in their
official, for injunctive relief,

                Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.    David A. Faber,
Senior District Judge. (2:08-cv-00126)


Submitted:   February 18, 2010            Decided:   February 25, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Terry Thomas, Appellant Pro Se.        Joseph M. Farrell, Jr.,
FARRELL, FARRELL & FARRELL, PLLC, Huntington, West Virginia;
Dwayne Edward Cyrus, Jason Eric Wandling, SHUMAN, MCCUSKEY &
SLICER, PLLC, Charleston, West Virginia; Philip Cameron Petty,
ROSE PADDEN & PETTY, LC, Fairmont, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Terry     Thomas    seeks    to     appeal    the     district   court’s

order adopting the report and recommendation of the magistrate

judge and dismissing some, but not all, named Defendants from

Thomas’s    42    U.S.C.   § 1983       (2000)    action.         This   court     may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2006),    and   certain   interlocutory         and     collateral      orders,    28

U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541 (1949).                  The order Thomas seeks

to   appeal      is   neither     a     final     order     nor     an   appealable

interlocutory or collateral order.               Accordingly, we dismiss the

appeal for lack of jurisdiction.              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                          DISMISSED




                                          3